                Case 3:19-cv-01796-AVC Document 12 Filed 04/20/20 Page 1 of 2



                                  UNITED STATE DISTRICT COURT
                                   DISTRICT OF CONNECTICUT


TAMMY TOOMBS,

                     Plaintiff,

           v.                                                       No. 19-cv-01796

STANDARD INSURANCE COMPANY,

                     Defendant.

                                     DISMISSAL STIPULATION

           Plaintiff and Defendant agree that Plaintiff’s Complaint may be dismissed with prejudice,

no costs or fees awarded.

April 20, 2020


/s/ Ivan A. Ramos__________________                   /s/ Brooks R. Magratten_______________
Ivan A. Ramos, Esq., (ct #14122)                     Brooks R. Magratten, Esq., (ct #27454)
RamosLaw, LLC                                        Pierce Atwood, LLP
255 Main Street, Suite 401                           One Financial Plaza, 26th Floor
Hartford, CT 06106                                   Providence, RI 02903
(860) 519-5242                                       (401) 490-3422
(860) 838-6403 fax                                   (401) 588-5166 fax
ivan@ramosdisability.com                             bmagratten@pierceatwood.com

Attorneys for Plaintiff                              Attorneys for Defendant
                                                     Standard Insurance Company




{W11912041.1}
                Case 3:19-cv-01796-AVC Document 12 Filed 04/20/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I certify that the within document was electronically filed with the clerk of the court on
April 20, 2020, and that it is available for viewing and downloading from the Court’s ECF
system. Service by electronic means has been effectuated on the following counsel of record:


Ivan A. Ramos, Esq.
RamosLaw, LLC
255 Main Street, Suite 401
Hartford, CT 06106


                                                     /s/ Brooks R. Magratten




{W11912041.1}                                    2
